Citation Nr: 1812418	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-37 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for a right shoulder disorder. 

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disorders. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran; Veteran's son


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty in the United States Army from June 1962 to June 1964. 

These matters come before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Columbia, South Carolina.

A Board hearing was conducted in November 2017. A transcript of this hearing is contained within the electronic claims file.  A transcript of a December 2016 RO hearing is also on file.

The issue of reopening a claim of service connection for a broken tooth was raised in statements by the Veteran and the issue is referred to the AOJ for its consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  A May 2001 rating decision denied entitlement to service connection a low back disorder. The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of the May 2001 rating decision. 

2.  Evidence received since May 2001 when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the clam of service connection for a back disorder.

3.  A low back disorder did not have its clinical onset in service and is not otherwise related to service.

4.  Bilateral knee disorders did not have their clinical onset in service and are not otherwise related to service.

5.  A right shoulder disorder did not have its clinical onset in service and arthritis was not shown to manifest to compensable degree within the first post service year and is not otherwise related to service.

6.  Hearing loss did not have its clinical onset in service or manifest to compensable degree within the first post service year and is not otherwise related to service.

7.  The Veteran's service-connected disability is a left shoulder disorder, evaluated as 20 percent disabling.

8.  The Veteran is not unemployable due to his service-connected disorder.  


CONCLUSIONS OF LAW

1. The May 2001 rating decision which denied the Veteran's claim of entitlement to service connection for a low back disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017). 

2. The evidence received since the May 2001 rating decision is new and material, and the claim of entitlement to service connection for a low back disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a low back disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for bilateral knee disorders are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for a right shoulder disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for hearing loss are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

7.  The criteria for a grant of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.321 (b)(1), 4.16(a) (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The notice requirements of 38 U.S.C.A. § 5103(a) have been met in this instance. 

The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal. VA's duty to assist has been fulfilled through obtaining medical records, along with adequate VA examinations. The Veteran testified at a Board hearing, during which he received proper assistance in developing the claim. See 38 C.F.R. § 3.103.  Moreover, the Veteran was represented by a Service Organization the members of which are aware of the criteria needed for establishing the benefits requested.  There is complete notice and development upon which to issue a decision.

New and material evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. New evidence means existing evidence not previously submitted to VA. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a May 2001 rating decision, the RO denied the claim of entitlement to service connection for a back disorder based on the determination that the Veteran's service treatment records did not show a back injury in service and the Veteran did not show evidence of a chronic back disorder during the appeal.  Notice was provided.

The Veteran did not submit a notice of disagreement with the May 2001 rating decision and no new and material evidence was received by VA within one year of the issuance of the rating decision. As such, the May 2001 rating decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Evidence received since the May 2001 rating decision shows a diagnosis of degenerative disc disease of the lumbar spine and the Veteran's testimony and statements that he injured his back during a parachute jump in service and has experienced a continuity of symptoms since that time.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in May 2001, and indicates the Veteran may have a current low back disorder due to service. Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder. See Shade, 24 Vet. App. 110.

It is noted that the Board may proceed to the merits of this issue as the RO has considered the matter on the merits, so there is no prejudice to the Veteran in proceeding to the merits.


Law and analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d). In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (b). VA is to resolve any reasonable doubt in the Veteran's favor. 38 C.F.R. § 3.102

Orthopedic claims - low back, bilateral knees, right shoulder

Service treatment records show no evidence of injury, symptoms, diagnoses, or treatment for a right shoulder disorder, bilateral knee disorders, or a low back disorder in service.  In July 1962, the Veteran complained of swollen legs.  X-rays suggested stress on the right.  No follow up treatment is shown. In March 1964, the Veteran was treated in the emergency room for a broken tooth.  His May 1964 discharge examination showed a normal clinical evaluation of his spine and upper and lower extremities.  On the contemporaneous report of medical history, the Veteran denied painful or trick shoulder, bone, joint, or other deformity, swollen or painful joints, and arthritis.  

In a May 2001 statement, the Veteran contended that during a parachute jump in service, he broke his tooth and injured his back.  He stated that his back did not begin bothering him until two months after discharge when he was diagnosed with a slipped disc.  

May 2003 radiology reports show multilevel spondylosis of the lumbar spine.  

The Veteran underwent VA examinations in March 2013.  The examiner diagnosed lumbar disc disease and assigned a date of diagnosis in the late 1970s.  The examiner opined that the Veteran's lumbar disc disease is less likely than not due to service.  As a rationale, the examiner stated:

The Veteran's last parachute jump in 1964 in windy conditions caused him to land awkwardly and be dragged on his left shoulder for a while.  He says his back hurt for 2-3 days and then he was fine.  He worked in the automotive industry which required a lot of lifting of engines and transmissions in and out of cars and eventually began to have back pain in the late 1970s.  Since there is no record of him having back pain from 1964 to the late 1970s, it is more reasonable to conclude that his current back disability is a result of his work in the automotive industry and not due to his last parachute jump. 

Regarding his knees, the Veteran stated that his knees began hurting three years prior but he had never sought treatment nor was he given a diagnosis.  The examiner declined to offer a diagnosis of a disorder.  The examiner opined that the claimed condition was less likely than not due to or incurred during service.  As a rationale, he stated as follows:

The Veteran's knee examination is normal. He says the knees starting hurting him a couple of years ago but never had them evaluated by any medical personnel.  His bilateral knee x-rays are normal. It is my medical opinion that his current knee symptoms were not caused by any in-service injury or event.

Regarding his right shoulder, the examiner diagnosed arthritis of the left shoulder but did not offer a diagnosis for the right.  He noted that the Veteran reported a left shoulder injury in service after landing on his left shoulder on his final jump in service.  The examiner opined that the left shoulder disorder was likely due to service.  No opinion was offered regarding his right shoulder.  (Service connection is in effect for the left shoulder pathology.)

The Veteran was afforded another VA examination in December 2016.  Regarding the Veteran's back disorder, the examiner diagnosed multilevel degenerative disc disease with a diagnosis date of 2011.  The examiner opined that his back disorder is less likely than not a result of service.  The examiner noted that the prior VA examination showed back pain beginning in the late 1970s during his work in the auto industry and that no record was found of chronic back pain or significant back injury during service.   

Regarding his knees, the examiner diagnosed bilateral knee strain with a diagnosis date of 2010.  The examiner noted that the Veteran's service treatment records showed treatment for swelling in legs and pain and that the March 2013 VA examination indicated bilateral knee pain becoming problematic about 3 years prior, in the setting of a currently normal exam and normal X-ray. Therefore, the examiner opined that despite service treatment records indicating swelling and leg pain, the absence of chronic knee pathology in 2013 firmly rules out the possibility of knee disease occurring during service and continuing until present.  

Regarding his right shoulder, the examiner diagnosed right shoulder strain with a diagnosis date of 2011.  He opined that it was less likely than not due to service because the record indicated that the pain started four years prior and the treatment records do not show any right shoulder injury in service or chronic right shoulder pain or issues thereafter.  

The examiner acknowledged the Veteran's parachute jumps during service.  He opined: 

In reference to his parachutist badge, parachute jumping is a hazardous activity, and does frequently result in injuries. However, these injuries, like any other injury occurring during military service, should result in medical visits and treatment.  There is no evidence that repeated parachute jumps consistently leads to the delayed onset of orthopedic issues.  In contrast, thousands of recreational extreme skiers and BASE jumpers take similar impacts on a much higher scale than that experienced in military training, and tend to lead healthy orthopedic lives long-term despite this.

Upon review of the record, the Board finds that the preponderance of the evidence is against the claims for service connection.  In this regard, the Board accords great probative weight to the VA examiners' opinions as they reflect consideration of all relevant facts and the examiner provided sufficient rationale for the conclusions reached.  In this regard, the examiner acknowledged the Veteran's fall during service but explained that there was no support for continuity of service in the records and that his back disorder was likely due to his occupation. There is no contrary medical opinion of record. 

Moreover, although the Veteran reported leg pain in service, he did not seek treatment for his orthopedic disorders until more than 30 years after his discharge.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim and his reports of continuous symptoms since service. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

To the extent the Veteran believes that his disorders are related to his service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his back, knee, and right shoulder disorder are matters not capable of lay observation and requires medical expertise to determine. Specifically, the question of causation of such disorders, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Accordingly, the Veteran's opinion as to the etiology of his disorders is not competent evidence and, consequently, is afforded no probative weight.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a low back, bilateral knee, and right shoulder disorder. As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).

Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show a March 1962 whisper-voice test score of 15/15 bilaterally.  The report of medical examination also showed an audiogram with puretone audiometry test results as follows:


250 Hz
500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
10
10
10
10
10
Left
10
10
10
10
20
  
At separation in May 1964, a report of medical examination showed an audiogram with puretone audiometry test results as follows:


500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
10
10
10
10
Left
10
10
10
10
  
The service treatment records contained no complaints, symptoms, or diagnosis of hearing loss.  In the report of medical history upon separation, the Veteran denied ear trouble and running ears.  

An August 2009 hearing disability report showed the Veteran first detected hearing loss at the age of 66, three years prior to the report.  No mention of service or continuity of symptoms since service is found in that report.   

Post-service VA examinations show the Veteran has compensable hearing loss under 38 C.F.R. § 3.385.  At a December 2012 VA examination, the examiner conceded highly probably noise exposure during service.  Regarding the Veteran's claim of service connection, the examiner opined that:

bilateral hearing loss is less likely as not related to military noise exposure because no significant shifts of hearing were found in either ear comparing the induction audiogram 3-7-62 and the separation audiogram 5-26-1964. A 5 or 10 dB change is not significant because it may be due to normal variance between examiners, testing environments, or test equipment.  Institute of Medicine in 2006 found there is no scientific basis for delayed hearing loss, i.e, normal hearing at separation from the military, then hearing loss years later causally attributed to military noise exposure. 

In a January 2017 VA examination report, the examiner again diagnosed bilateral hearing loss that meets the 38 C.F.R. § 3.385 criteria for VA disability purposes.  The examiner opined that the Veteran's hearing loss was less likely than more due to noise exposure during service because "records from military service show no significant shift in hearing thresholds. This is inconsistent with hearing loss that is a result of noise exposure during military service."

The Veteran appeared at a Board hearing in November 2017.  He testified that he was exposed to noise during service but that he did not know if that affected his hearing.  

The Veteran contends that service connection is warranted for bilateral hearing loss. The Board finds the above evidence sufficient to show in-service noise exposure and current hearing loss. 

The issue in dispute includes whether there is a nexus between current disability and in-service noise exposure. With respect to the presumptive service provisions of 38 C.F.R. § 3.309 (a), the record fails to demonstrate a hearing loss disability manifested to a compensable degree within one year of service discharge. Therefore, the presumption of service connection related to chronic disabilities does not apply. 

The Board now addresses whether sufficient evidence exists of a nexus between the Veteran's current bilateral hearing loss and active service. In this respect, the VA audiologists opined it is less likely as not (less than 50 percent probability) that the Veteran's current bilateral hearing loss is caused by, or is a result of, military noise exposure. In providing a rationale, the audiologist cites to the entrance and exit audiological examinations, both of which were normal and do not reveal any significant hearing shifts during service. 

The Board finds the opinion of the VA audiologists credible and probative because they are based on the Veteran's pertinent medical history, as well as the results of an audiometric evaluation. The report provides an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). On the other hand, the record does not contain any competent medical evidence relating the Veteran's current bilateral hearing loss to active service. Thus, a preponderance of the evidence establishes the Veteran's current bilateral hearing loss is not caused by, or otherwise etiologically related to, active service.

In sum, a preponderance of the evidence demonstrates the Veteran did not incur a bilateral hearing loss disability during active service, nor did a hearing loss disability manifest to a compensable degree within a year following discharge. The preponderance of the evidence also demonstrates the Veteran did not experience continuity of symptomatology, and that it is less likely than not any current bilateral hearing loss disability is attributable to active service. Thus, the claim for entitlement to service connection for bilateral hearing loss is denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply. See 38 U.S.C.A. § 5107.

Entitlement to TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

The Veteran's service-connected disability is a left shoulder disorder, rated at 20 percent disabling.  His combined rating is 20 percent. Therefore, at no time has the Veteran met the minimum schedular requirements for TDIU. See 38 C.F.R. § 4.16 (a) (2017).  

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b) (2017). 

Under 38 C.F.R. § 3.321 (b)(1), the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance, however, the Board is not precluded from considering whether the case should be referred to the Director, Compensation Service. Thus, the Board has reviewed the entirety of the disability picture, but finds that it is not so exceptional or unusual as to render impractical the application of the regular schedular criteria. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). Here, neither frequent hospitalization nor marked interference with employment due to the Veteran's service-connected disabilities is demonstrated, nor is there any other evidence that these conditions involve such disability that an extraschedular rating would be warranted under the provisions of 38 C.F.R. § 3.321 (b)(1). 

In a March 2013 VA examination of his left shoulder, the examiner opined that Veteran's shoulder disorder did not impact his ability to work. 

Social Security Administration records show that the Veteran was receiving disability benefits.  In an August 2014 statement, the Veteran stated that he was unable to work due to his back, knee, and shoulder pain and was awarded disability benefits on this basis.  

As the Veteran has not been shown to be unemployable due to his service-connected left shoulder disorder, entitlement to TDIU is not warranted.  Given the foregoing, the Board finds no basis to refer this case for referral for consideration of an extraschedular rating. 


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back disorder is reopened.

Service connection for a low back disorder is denied.

Service connection for bilateral knee disorders is denied.

Service connection for a right shoulder disorder is denied.

Service connection for bilateral hearing loss is denied.  

Entitlement to TDIU is denied.


  ______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


